CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No.33-50273 on Form S-8 of our report dated June 22, 2010, relating to the financial statements and supplemental schedules of The Procter & Gamble Commercial Company Employees’ Savings Plan appearing in this Annual Report on Form 11-K of The Procter & Gamble Commercial Company Employees’ Savings Plan for the year ended December 31, 2009. /s/ Deloitte & Touche LLP San Juan, Puerto Rico June 23, 2010 Stamp No. 2524822 affixed to original.
